DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/13/2021.
Applicant's election with traverse of claims 1-9 in the reply filed on 1/13/2021 is acknowledged.  The traversal is on the ground(s) that there is an absence of a special technical feature amongst the different sets of claims identified.  This is not found persuasive because the technical features identified in the Election/Restriction Requirement were common among the different claim sets and did not make a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 line 1 recites “printing a agent” but it should read “printing an agent”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houben et al. (EP2727709 cited in the IDS), herein Houben.
	As for Claim 1, Houben teaches:
A method of setting a printing distance in a 3D printing system, comprising: forming a layer of build material below a printing plane [[0001] “a method for making
tangible products by layerwise manufacturing”]; relatively displacing the formed layer of build material with respect to the printing plane [[0027] “the displacement of the platform after depositing a layer or before depositing an additional layer”] until the distance between the formed layer of build material and the printing plane is a desired printing distance [[0011] “adjusting the distance between the material providing device and the building platform”].
	As for Claim 3, Houben teaches:
The method according to claim 1, wherein relatively displacing the formed layer of build material comprises displacing the formed layer of build material [Fig. 5, #104 and 105].
	As for Claim 4, Houben teaches:

	As for Claim 5, Houben teaches:
The method according to claim 1, further comprising determining the desired printing distance [0027].
	As for Claim 6, Houben teaches:
The method according to claim 5, wherein determining the desired printing distance comprises identifying a printing accuracy; and identifying the printing distance associated with the identified printing accuracy [0024].
	As for Claim 7, Houben teaches:
The method according to claim 6, wherein identifying the printing distance associated with the identified printing accuracy comprises retrieving the printing distance value from a memory of a computing apparatus [[0059] “control unit, which control unit may comprise a software program for storing information about the platform and the product placed on it. Such software program may decide about the further processing steps that have to be performed with respect to the product or the platform”].
	As for Claim 8, Houben teaches:
The method according to claim 6, further comprising calculating the printing distance as a function of the printing accuracy or retrieving the printing distance from a table stored in said memory, said table having printing distances associated with printing accuracies [[0059] “control unit, which control unit may comprise a software program for storing information about the platform and the product placed on it. Such software program may 
	As for Claim 9, Houben teaches:
	The method according to claim 5, wherein determining the printing distance comprises: identifying characteristics of the build material; and identifying the printing distance associated with the identified characteristics [[0059] “control unit, which control unit may comprise a software program for storing information about the platform and the product placed on it. Such software program may decide about the further processing steps that have to be performed with respect to the product or the platform”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. (EP2727709 cited in the IDS), herein Houben, and further in view of Champion et al. (WO2016057034 cited in the IDS), herein Champion.
	As for Claim 2 Houben teaches:
The method according to claim 1 but is silent to further comprising printing an agent on the formed layer of build material when the desired printing distance is set. However, Champion teaches fabricating a 3D object [title] with the use of a coalescing agent [abstract, and claim 1].
	One of ordinary skill in the art would have found it obvious to use the agent of Champion into Houben’s printing method. One would have been motivated for the purpose of binding the construction material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                 

/MARC C HOWELL/Primary Examiner, Art Unit 1774